In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                         No. 16-0763V
                             Originally Filed: December 11, 2018
                           Refiled in Redacted Form: March 8, 2019
                                        UNPUBLISHED


    L.B.,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH                                      (Flu) Vaccine; Shoulder Injury
    AND HUMAN SERVICES,                                      Related to Vaccine Administration
                                                             (SIRVA)
                       Respondent.


Lisa Annette Roquemore, Law Office, Rancho Santa Margarita, CA, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On June 29, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine that she received on
October 28, 2013. Petition at 2; Stipulation, filed December 11, 2018, at ¶ 4. Petitioner
further alleges that she experienced the residual effects of her injury for more than six
months. Petition at 8; Stipulation at ¶ 5. Respondent states that “[t]here is a not a
preponderance of evidence demonstrating that petitioner’s condition is due to a factor
unrelated to vaccination.” Stipulation at ¶ 6. The stipulation further states that
“[a]ccordingly, petitioner is entitled to compensation under the terms of the Vaccine Act
for her SIRVA. Therefore, a decision should be entered awarding compensation
described in paragraph 9 of this stipulation.” Stipulation at ¶ 8.

1
 When this decision was originally filed the undersigned advised her intent to post it on the United States
Court of Federal Claims' website, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
note (2012) (Federal Management and Promotion of Electronic Government Services). In accordance
with Vaccine Rule 18(b), petitioner filed a timely motion to redact certain information. This decision is
being reissued with the requested redactions. Except for those changes and this footnote, no other
substantive changes have been made. This decision will be posted on the court’s website with no further
opportunity to move for redaction.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On October 4, 2016, a ruling on entitlement was issued, finding petitioner entitled
to compensation. On December 11, 2018, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        a. A lump sum of $534,580.99, which amount represents compensation for
           first year life care expenses ($15,100.54), lost earnings ($378,829.20),
           pain and suffering ($135,000.00) and past unreimbursable expenses
           ($5,651.25) in the form of a check payable to petitioner; and

        b. An amount sufficient to purchase the annuity contract described in
           paragraph 11 of the attached Stipulation, paid to the life insurance
           company from which the annuity will be purchased. Stipulation at ¶ 9.

       These amount represents compensation for all items of damages that would be
available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2